department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feo ‘ ly ‘ ‘ date apr contact person nsf om evie liv of of oy identification_number telephone number employer_identification_number dear sir or madam we have considered m's ruling_request dated date as supplemented by information which we received on date m requests approval of a proposed set-aside of funds to be treated as qualifying distributions under sec_4942 of the internal_revenue_code for its taxable_year ending date m is exempt from federal_income_tax as an organization described in sec_501 of the code it has also been classified as a private_operating_foundation within the meaning of sec_4942 the project for which funds are to be set_aside is for the development and improvement of a facility known as n for the o which is an organization exempt from federal_income_tax under sec_501 and is not a private_foundation under sec_509 the facility will be built on a ranch property owned by m the set-aside is in the amount of dollar_figurex n is a family oriented camping and activity facility to help with the anxiety of separation from family for the young members n was developed to allow families to be together to share in this new experience n facilities have been developed across the u s this particular facility is one of the larger ones some of the structures include a castle fort western village and a land ship mis building new camping facilities paddlewheel and restroom completed in and support structures such as a dining kitchen hall and a reception pavilion construction for all of the above facilities began in february construction on some of the structures was delayed and the anticipated expenditures had to be presented as a set- aside m intends to spend approximately an additional dollar_figurex for the construction of all the facilities by the summer of by may the dining hall should be completed and in june the n resident camp should open sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respectto any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to _ accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the proposed set-aside for m’s taxable_year ending date is in furtherance of m’s charitable purposes the funds to be set_aside will be used to improve and develop a facility for young people the advancement of charitable youth activities is one of the major purposes of m thus the proposed set-aside will be used to accomplish a purpose described in sec_170 of the code as required by sec_4942 m has also established to our satisfaction that the project outlined above can be better accomplished by such set-aside rather than by the immediate payment of funds m has assured us that the funds to be set_aside in its taxable_year ending date will actually be paid prior to the expiration of months from the date of the set-aside based on the foregoing we rule that the set-aside of 175x dollars on m’s books_and_records for its taxable_year ending date satisfies the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the suitability test accordingly the proposed set-aside may be treated as qualifying distributions for m’s taxable_year ending date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shail be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely ret ala vy bagge gerald v sack manager exempt_organizations technical group
